Title: To George Washington from Marinus Willett, 9 May 1783
From: Willett, Marinus
To: Washington, George


                  
                     Sir,
                     Albany 9th May 1783
                  
                  Yesterday morning I left Fort Rensselear—Last Saturday returned to that place the Flagg that was sent to Oswego—The officer who went with the flagg reports, That on his way to Oswego going down the Onondaga river he met two Cannoes loaded with Indians under the charge of one James Hare, Who is a Commissioned officer under the British Goverment in the Indian Department—That he prevailed on the party to return to Oswego, And that by the flagg’s arrival at the time it did a stop was put to Forty Indians who had received orders to visit our frontiers.
                  The officer who went with the flag likewise reports that while he was at Oswego an officer arrived there from Niagary with Information that an Indian Scout had lately returned to that place from an Incurtion on the frontiers of Pennsylvania with one scalp and two prisoners, And that Major Ross who Commands at Oswego said he had latly received Directions from Genl Haldiman to prepair for a prossecution of the war So that the account of peace was very unexpected.  The Account of peace however appeared quit agreeable to Majr Ross, But, the NWest & Western boundary line was reprobated.  A Curious Doubt arose whether Bucks, otherways called Carlton Island would fall to the share of the United States, as this Island is a very Important part as well as a Valuable Island in Lake Ontario,  And is very clearly within our teritory,  I have thought it not amiss to mention this Circumstance to your Excellency that if any suggestion to this purpose should be raised from a higher question a timely Check may be entered against it.
                  A Lad latly taken prisoner from the German flats was suffered to return from oswego with our flagg.
                  Your Excellencies letters of the 23d & 25th Ultimo are come safe to hand.  I have the honor to be with the highest esteem & respect Your Excellencies most obedient humble servt
                  
                     Marinus Willett
                  
               